Exhibit 10.43

 

INTERCREDITOR AGREEMENT

 

This Intercreditor Agreement, dated as of March 22, 2017 (this “Agreement”), is
made between Ivy Investment Management Company, a Delaware corporation, as
administrative agent for the Waddell Lenders referred to below (in such
capacity, “Waddell Agent”), Gordon Snyder, an individual, as administrative
agent for the Snyder Lenders referred to below (in such capacity “Snyder
Agent”), and LSQ Funding Group, L.C. (“LSQ”).

Recitals

A.

Marrone Bio Innovations, Inc., a Delaware corporation (“Borrower”), has entered
into the A/R Facility Agreement (as defined below) with LSQ, which, along with
any other obligations owing to LSQ by Borrower, is secured by certain property
of Borrower.

B.

Ivy Science & Technology Fund, Waddell & Reed Advisors Science & Technology Fund
and Ivy Funds VIP Science & Technology (collectively, the “Waddell Lenders”) are
the holders of certain Senior Secured Promissory Notes, dated August 20, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Waddell Notes”) made by Borrower pursuant to that certain Purchase Agreement,
dated as of August 20, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Waddell Purchase Agreement”), between Borrower
and the investors party thereto.  Waddell Agent has the full right, power and
authority to enter into this Agreement on behalf of the Waddell Lenders and bind
the Waddell Lenders thereto, pursuant to the Security Agreement (as defined in
the Waddell Purchase Agreement).  

C.

Borrower, the lenders party thereto (collectively, the “Snyder Lenders”), and
Snyder Agent (as administrative agent and collateral agent for the Snyder
Lenders) have entered into that certain Loan Agreement dated as of October 2,
2012 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Snyder Loan Agreement”).   Snyder Agent, as
administrative agent for the Snyder Lenders, has the full right, power and
authority to enter into this Agreement on behalf of the Snyder Lenders and bind
the Snyder Lenders thereto, pursuant to the Snyder Loan Agreement.

D.

To induce each of LSQ and the Existing Creditors to make and maintain the credit
extensions under the A/R Facility Agreement and each Existing Credit Agreement,
respectively, each of LSQ and each Existing Agent, on behalf of the Existing
Creditors, is willing to enter into this Agreement to, among other things,
subordinate certain of its liens on the terms and conditions herein set forth.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1.Definitions.  As used herein, the following terms have the following meanings:

“A/R Facility Agreement” means that certain Inventory Purchase Agreement, dated
on or about March 22, 2017, between LSQ and Borrower, as the same may be
amended, restated,

sf-3740373

--------------------------------------------------------------------------------

 

supplemented or otherwise modified from time to time.

“A/R Facility Documents” means the A/R Facility Agreement and all Loan
Documents, each as defined in the A/R Facility Agreement.

“A/R Facility Senior Collateral” means (i) Borrower’s present and future
accounts arising from the sale or lease of inventory or the provision of
services, (ii) Borrower’s present and future inventory, (iii) to the extent
evidencing, governing, or securing Borrower’s accounts or inventory, Borrower’s
payment intangibles, chattel paper, instruments and documents, (iv) proceeds of
insurance policies covering Borrower’s accounts and inventory received with
respect to such accounts and inventory, and (v) the direct and indirect proceeds
of the foregoing; provided that, for purposes of clarification, notwithstanding
the foregoing, in no event shall “A/R Facility Senior Collateral” include any
right, title or interest of any Obligor in (A) any Intellectual Property or any
licenses thereof, (B) equipment, (C) to the extent evidencing, governing,
securing or otherwise related to equipment, any general intangibles, chattel
paper, instruments or documents, or (D) Borrower’s deposit accounts # and # with
Five Star Bank or any other property described as “Collateral” under the
Commercial Security Agreement, dated as of June 13, 2014, by Borrower in favor
of Five Star Bank, as such Security Agreement is in effect as of the date hereof
or as amended with LSQ’s consent.

“Bankruptcy Code” means the federal bankruptcy law of the United States as from
time to time in effect, currently as Title 11 of the United States
Code.  Section references to current sections of the Bankruptcy Code shall refer
to comparable sections of any revised version thereof if section numbering is
changed.

“Claim” means, (i) in the case of LSQ, any and all present and future “claims”
(used in its broadest sense, as contemplated by and defined in Section 101(5) of
the Bankruptcy Code, but without regard to whether such claim would be
disallowed under the Bankruptcy Code) of LSQ now or hereafter arising or
existing under or relating to the A/R Facility Documents, whether joint,
several, or joint and several, whether fixed or indeterminate, due or not yet
due, contingent or non-contingent, matured or unmatured, liquidated or
unliquidated, or disputed or undisputed, whether under a guaranty or a letter of
credit, and whether arising under contract, in tort, by law, or otherwise, any
interest or fees thereon (including interest or fees that accrue after the
filing of a petition by or against any Obligor under the Bankruptcy Code,
irrespective of whether allowable under the Bankruptcy Code), any costs of
Enforcement Actions, including reasonable attorneys’ fees and costs, and any
prepayment or termination fees, and (ii) in the case of Existing Creditors, any
and all present and future “claims” (used in its broadest sense, as contemplated
by and defined in Section 101(5) of the Bankruptcy Code, but without regard to
whether such claim would be disallowed under the Bankruptcy Code) of Existing
Creditors now or hereafter arising or existing under or relating to the Existing
Loan Documents, whether joint, several, or joint and several, whether fixed or
indeterminate, due or not yet due, contingent or non-contingent, matured or
unmatured, liquidated or unliquidated, or disputed or undisputed, whether under
a guaranty or a letter of credit, and whether arising under contract, in tort,
by law, or otherwise, any interest or fees thereon (including interest or fees
that accrue after the filing of a petition by or against any Obligor under the
Bankruptcy Code, irrespective of whether allowable under the Bankruptcy Code),
any costs of Enforcement Actions, including reasonable attorneys’ fees and
costs, and any prepayment or termination fees.

2

sf-3740373

--------------------------------------------------------------------------------

 

“Collateral” means all real or personal property of any Obligor in which any
Creditor now or hereafter has a security interest.

“Common Collateral” means all Collateral in which both LSQ and each Existing
Agent have a security interest.

“Credit Documents” means, collectively, the Existing Loan Documents and the A/R
Facility Documents.

“Creditors” means, collectively, Existing Creditors and LSQ.

“Enforcement Action” means, with respect to any Creditor and with respect to any
Claim of such Creditor or any item of Collateral in which such Creditor has or
claims a security interest, lien, or right of offset, (i) any action, whether
judicial or nonjudicial, to repossess, collect, offset, recoup, give
notification to third parties with respect to, sell, dispose of, foreclose upon,
give notice of sale, disposition, or foreclosure with respect to, or obtain
equitable or injunctive relief with respect to, such Claim or Collateral, (ii)
any action in connection with any Insolvency Proceeding to protect, defend,
enforce or assert rights with respect to such Claim or Collateral, including
without limitation filing and defending any proof of claim, opposing or joining
in the opposition of any sale of assets or confirmation of a plan of
reorganization, or opposing or joining in the opposition of any proposed
debtor-in-possession loan or use of cash collateral, and (iii) the filing of, or
the joining in the filing of, an involuntary bankruptcy or insolvency proceeding
against any Obligor.  

“Existing Agent” means each of the Waddell Agent and the Snyder Agent.

“Existing Creditors” means, collectively, the Waddell Lenders, the Snyder
Lenders, the Waddell Agent and the Snyder Agent.

“Existing Loan Documents” means, collectively, all Snyder Loan Documents and all
Waddell Loan Documents.

“Existing Senior Collateral” means all Collateral in which an Existing Creditor
has a security interest, other than the A/R Facility Senior Collateral.

“Intellectual Property” means, collectively, all copyrights, copyright
registrations and applications for copyright registrations, including all
renewals and extensions thereof, all rights to recover for past, present or
future infringements thereof and all other rights whatsoever accruing thereunder
or pertaining thereto (collectively, “Copyrights”), all patents and patent
applications, including the inventions and improvements described and claimed
therein together with the reissues, divisions, continuations, renewals,
extensions and continuations in part thereof, all damages and payments for past
or future infringements thereof and rights to sue therefor, and all rights
corresponding thereto throughout the world and all income, royalties, damages
and payments now or hereafter due and/or payable under or with respect thereto
(collectively, “Patents”), and all trade names, trademarks and service marks,
logos, trademark and service mark registrations, and applications for trademark
and service mark registrations, including all renewals of trademark and service
mark registrations, all rights to recover for all past, present and future
infringements thereof and all rights to sue therefor, and all rights
corresponding

3

sf-3740373

--------------------------------------------------------------------------------

 

thereto throughout the world (collectively, “Trademarks”), together, in each
case, with the product lines and goodwill of the business connected with the use
of, and symbolized by, each such trade name, trademark and service mark,
together with (a) all inventions, processes, production methods, proprietary
information, know-how and trade secrets; (b) all licenses or user or other
agreements granted to any Obligor with respect to any of the foregoing, in each
case whether now or hereafter owned or used; (c) all information, customer
lists, identification of suppliers, data, plans, blueprints, specifications,
designs, drawings, recorded knowledge, surveys, engineering reports, test
reports, manuals, materials standards, processing standards, performance
standards, catalogs, computer and automatic machinery software and programs; (d)
all field repair data, sales data and other information relating to sales or
service of products now or hereafter manufactured; (e) all accounting
information and all media in which or on which any information or knowledge or
data or records may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data; (f) all
licenses, consents, permits, variances, certifications and approvals of
governmental agencies now or hereafter held by any Obligor; and (g) all causes
of action, claims and warranties now or hereafter owned or acquired by any
Obligor in respect of any of the items listed above.

“Junior Collateral” means, (i) in the case of LSQ, all Common Collateral
consisting of Existing Senior Collateral, and (ii) in the case of Existing
Creditors, all Common Collateral consisting of A/R Facility Senior Collateral.

“Obligor” means Borrower, each subsidiary thereof and each other person or
entity that provides a guaranty of, or collateral for, any Claim of any
Creditor.

“Proceeds Sweep Period” means the period beginning on the later to occur of (i)
the occurrence of an event of default under any Creditor’s Credit Documents and
(ii) receipt by the other Creditor of written notice from such Creditor of such
event of default, and ending on the date on which such event of default shall
have been waived in writing by the Creditor issuing such notice.

“Senior Collateral” means, (i) in the case of LSQ, all A/R Facility Senior
Collateral and (ii) in the case of Existing Creditors, all Existing Senior
Collateral.

“Snyder Loan Documents” means, collectively, the Snyder Loan Agreement and all
documents and agreements relating thereto.  

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York. The following
terms have the meanings given to them in the applicable UCC:  “account”,
“chattel paper”, “commodity account”, “deposit account”, “document”,
“equipment”, “general intangible”, “instrument”, “inventory”, “proceeds” and
“securities account”.

“Waddell Loan Documents” means, collectively, the Waddell Notes, the Waddell
Purchase Agreement and all documents and agreements relating thereto.  

2.Lien Subordination.  (a)  Notwithstanding the respective dates of attachment
or

4

sf-3740373

--------------------------------------------------------------------------------

 

perfection of the security interests of Existing Creditors and the security
interests of LSQ, or any contrary provision of the UCC, or any applicable law or
decision, or the provisions of the Credit Documents, and irrespective of whether
LSQ or any Existing Creditor holds possession of all or any part of the
Collateral, (i) all now existing and hereafter arising security interests of LSQ
in any A/R Facility Senior Collateral shall at all times be senior to the
security interests of Existing Creditors in such A/R Facility Senior Collateral,
and (ii) all now existing and hereafter arising security interests of Existing
Creditors in any Existing Senior Collateral shall at all times be senior to any
security interests of LSQ in such Existing Senior Collateral.

(b)Each of LSQ and each Existing Agent, on behalf of the applicable Existing
Creditors:

(i)acknowledges and consents to (A) Borrower granting to the other Creditor a
security interest in the Common Collateral of such other Creditor, (B) the other
Creditor filing any and all financing statements and other documents as
reasonably deemed necessary by the other Creditor in order to perfect its
security interest in its Common Collateral, and (C) Borrower’s entry into the
Credit Documents to which the other Creditor is a party.

(ii)acknowledges, agrees and covenants, notwithstanding Section 2(c) but subject
to Section 5, that it shall not contest, challenge or dispute the validity,
attachment, perfection, priority or enforceability of the other Creditor’s
security interest in the Common Collateral, or the validity, priority or
enforceability of the other Creditor’s Claim. For the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, LSQ shall not take
any action seeking to recharacterize any Intellectual Property or equipment, the
proceeds of either, or any other Existing Senior Collateral or proceeds thereof
as A/R Facility Senior Collateral.

(c)Subject to Section 2(b)(ii), the priorities provided for herein with respect
to security interests and liens are applicable only to the extent that such
security interests and liens are enforceable, perfected and have not been
avoided; if a security interest or lien is judicially determined to be
unenforceable or unperfected or is judicially avoided with respect to one or
more Claims or any part thereof, the priorities provided for herein shall not be
available to such security interest or lien to the extent that it is avoided or
determined to be unenforceable.  Nothing in this Section 2(c) affects the
operation of any turnover of payment provisions hereof, or of any other
agreements among any of the parties hereto.

3.Distribution of Proceeds of Common Collateral.  (a)  In the event that any
Creditor shall receive any payment, distribution, security or proceeds
constituting its Junior Collateral prior to the indefeasible payment in full of
the other set of Creditors’ Claims and termination of all the other set of
Creditors’ Credit Documents, such Creditor shall, upon demand of the other
Creditor and delivery by such other creditor of evidence supporting its priority
claim to such Collateral, deliver to such other Creditor such payment,
distribution, security or proceeds for application to the other set of
Creditors’ Claims.

(b)Except as expressly set forth herein, nothing in this Section 3 shall
obligate any Creditor (i) to sell, exchange, collect or otherwise dispose of
Collateral at any time, or (ii) to take any action in violation of any stay
imposed in connection with any Insolvency Proceeding,

5

sf-3740373

--------------------------------------------------------------------------------

 

including without limitation the automatic stay in Section 362(a) of the
Bankruptcy Code, nor shall any Creditor have any liability to the other arising
from or in connection with such Creditor’s failure to take such action.

4.Subordination of Remedies.  Each of LSQ and each Existing Agent, on behalf of
the applicable Existing Creditors (such Person for purposes of this Section 4,
the “Junior Creditor”), agrees, subject to Section 5, that, unless and until all
Claims of the other set of Creditors (for purposes of this Section 4, the
“Senior Creditor”) have been indefeasibly paid in full and all Credit Documents
of the Senior Creditor have been terminated, and whether or not any Insolvency
Proceeding has been commenced by or against any Obligor, the Junior Creditor
shall not, without the prior written consent of the Senior Creditor, enforce, or
attempt to enforce, any rights or remedies under or with respect to any of such
Junior Creditor’s Junior Collateral, including causing or compelling the pledge
or delivery of such Junior Collateral, any attachment of, levy upon, execution
against, foreclosure upon or the taking of other action against or institution
of other proceedings with respect to any such Junior Collateral, notifying any
account debtors of any Obligor, asserting any claim or interest in any insurance
with respect to such Junior Collateral, or exercising any rights under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement with respect to such Junior Collateral, or
institute or commence, or join with any person or entity in commencing, any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure, enforcement, collection or execution and any Insolvency
Proceeding involving any Obligor), except that notwithstanding the foregoing, at
all times, including during a Proceeds Sweep Period, the Junior Creditor shall
be able to exercise its rights under a lockbox agreement or an account control
agreement with respect to any deposit account, securities account or commodity
account constituting Collateral, including its rights to freeze such account or
exercise any rights of offset.

5.Insolvency Proceedings.  (a)  Rights Continue.  In the event of any Obligor’s
insolvency, reorganization or any case, action or proceeding, commenced by or
against such Obligor, under any bankruptcy or insolvency law or laws relating to
the relief of debtors, including, without limitation, any voluntary or
involuntary bankruptcy (including any case commenced under the Bankruptcy Code),
insolvency, receivership, liquidation, dissolution, winding-up or other similar
statutory or common law proceeding or arrangement involving any Obligor, the
readjustment of its liabilities, any assignment for the benefit of its
creditors, or any marshalling of its assets or liabilities (each, an “Insolvency
Proceeding”), this Agreement shall remain in full force and effect in accordance
with Section 510(a) of the United States Bankruptcy Code.

(b)Proof of Claim, Sales and Plans.  At any meeting of creditors or in the event
of any Insolvency Proceeding, each Creditor shall retain the right to vote, file
a proof of claim and otherwise act with respect to its Claims (including the
right to vote to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition, or extension (a “Plan”)); provided
that (i) no Creditor shall initiate, prosecute or participate in any claim or
action in such Insolvency Proceeding directly or indirectly challenging the
enforceability, validity, perfection or priority of the other set of Creditors’
Claims, this Agreement, the Credit Documents, or any liens securing the other
set of Creditors’ Claims; and (ii) no Creditor shall propose any Plan or file or
join in any motion or pleading in support of any motion or Plan or

6

sf-3740373

--------------------------------------------------------------------------------

 

exercise any other voting rights unless such Plan provides for the treatment of
the Creditors’’ claims in a manner consistent with the terms of this Agreement.

(c)Finance and Sale Issues.  (i)  If any Obligor shall be subject to any
Insolvency Proceeding and a Creditor shall desire to permit the use by such
Obligor of cash collateral (as defined in Section 363(a) of the Bankruptcy Code,
“Cash Collateral”) constituting such Creditor’s Senior Collateral or to permit
any Obligor to obtain financing (including on a priming basis with respect to
such Creditor’s Senior Collateral), whether from such Creditor or any other
third party under Section 362, 363 or 364 of the Bankruptcy Code or any other
applicable law (each, a “Post-Petition Financing”), then the other set of
Creditors shall not oppose or raise any objection to or contest (or join with or
support any third party opposing, objecting to or contesting), such use of Cash
Collateral or Post-Petition Financing; provided, however, that, notwithstanding
the foregoing, each Creditor shall be entitled to oppose, raise objection to, or
contest (or join with or support any third party opposing, objecting to, or
contesting) any such use of Cash Collateral or Post-Petition Financing if such
proposed use of Cash Collateral or Post-Petition Financing would result in any
liens on such Creditor’s Senior Collateral to be subordinated to or pari passu
with such Cash Collateral or Post-Petition Financing.

(ii)Each of LSQ and each Existing Agent, on behalf of the applicable Existing
Creditors, agrees that it shall raise no objection to, and shall not oppose or
contest (or join with or support any third party opposing, objecting to or
contesting), a sale, revesting or other disposition of any Collateral
constituting its Junior Collateral free and clear of its liens or other Claims,
whether under Sections 363 or 1141 of the Bankruptcy Code or other applicable
law, if the other set of Creditors has consented to such sale or disposition of
such assets; provided, however, that, notwithstanding the foregoing and for the
avoidance of doubt, any Creditor shall be entitled to oppose, raise objection
to, or contest (or join with or support any third party opposing, objecting to,
or contesting) any sale, revesting or other disposition of any Collateral
constituting its Senior Collateral free and clear of its liens or other Claims.

(d)Relief from the Automatic Stay.  Each of LSQ and each Existing Agent, on
behalf of the applicable Existing Creditors, agrees that, until the other set of
Creditors’ Claims have been indefeasibly paid in full, such Creditor shall not
seek relief, pursuant to Section 362(d) of the Bankruptcy Code or otherwise,
from the automatic stay of Section 362(a) of the Bankruptcy Code or from any
other stay in any Insolvency Proceeding in respect of its Junior Collateral
without the prior written consent of such other Creditor.

(e)Reserved.

(f)Post-Petition Interest.  Each Creditor shall not oppose or seek to challenge
any claim by the other set of Creditors for allowance in any Insolvency
Proceeding of Claims consisting of post-petition interest, fees or expenses;
provided that the treatment of such Claims are consistent with the Creditors’
relative priorities set forth in this Agreement.

(g)Reserved.  

6.Notice of Default.  Each of LSQ and each Existing Agent, on behalf of the
applicable Existing Creditors, shall give to the other prompt written notice of
the occurrence of any default

7

sf-3740373

--------------------------------------------------------------------------------

 

or event of default (which has not been promptly waived or cured) under any of
its Credit Documents of which it has knowledge (and any subsequent cure or
waiver thereof) and shall, simultaneously with giving any notice of default or
acceleration to Borrower, provide to such other Creditor a copy of such notice
of default.  For the avoidance of doubt, nothing in this Section 6 shall
obligate any Creditor to provide any notice in violation of any stay imposed in
connection with any Insolvency Proceeding, including without limitation the
automatic stay in Section 362(a) of the Bankruptcy Code, nor shall any Creditor
have any liability to the other arising from or in connection with such
Creditor’s failure to take such action.

7.Release of Liens. In the event of any private or public sale or other
disposition, by or with the consent of LSQ and each Existing Agent, on behalf of
the applicable Existing Creditors (such Person, for purposes of this Section 7,
the “Senior Creditor”), of all or any portion of such set of Creditors’ Senior
Collateral, an Existing Agent, on behalf of Existing Creditors, and LSQ,
respectively (for purposes of this Section 7, the “Junior Creditor”), agrees
that such sale or disposition shall be free and clear of such Junior Creditor’s
liens; provided that such sale or disposition is made in accordance with the UCC
or applicable provisions of the Bankruptcy Code, including without limitation
Sections 363(f) or 1141(c) of the Bankruptcy Code.  The Junior Creditor agrees
that, in connection with any such sale or other disposition, it shall execute
any and all lien releases or other documents reasonably requested by the Senior
Creditor in connection therewith.

8.Reserved.  

9.Agent for Perfection.  (a) LSQ acknowledges that applicable provisions of the
UCC may require, in order to properly perfect Existing Creditors’ security
interest in the Common Collateral securing the Existing Creditors’ Claims, that
an Existing Agent possess certain of such Common Collateral, and may require the
execution of control agreements in favor of an Existing Agent concerning such
Common Collateral.  In order to help ensure that Existing Creditors’ security
interest in such Common Collateral is properly perfected (but subject to and
without waiving the other provisions of this Agreement), LSQ agrees to hold both
for itself and, solely for the purposes of perfection and without incurring any
duties or obligations to Existing Creditors as a result thereof or with respect
thereto, for the benefit of Existing Creditors, any such Common Collateral, and
agrees that Existing Creditors’ lien in such Common Collateral shall be deemed
perfected in accordance with applicable law.  

(b)Each Existing Agent, on behalf of the applicable Existing Creditor,
acknowledges that applicable provisions of the UCC may require, in order to
properly perfect LSQ’s security interest in the Common Collateral securing LSQ’s
Claims, that LSQ possess certain of such Common Collateral, and may require the
execution of control agreements in favor of a LSQ concerning such Common
Collateral.  In order to help ensure that LSQ’s security interest in such Common
Collateral is properly perfected (but subject to and without waiving the other
provisions of this Agreement), each Existing Agent, on behalf of the applicable
Existing Creditor, agrees to hold both for itself and, solely for the purposes
of perfection and without incurring any duties or obligations to LSQ as a result
thereof or with respect thereto, for the benefit of LSQ, any such Common
Collateral, and agrees that LSQ’s lien in such Common Collateral shall be deemed
perfected in accordance with applicable law

8

sf-3740373

--------------------------------------------------------------------------------

 

10.Credit Documents. (a)  Each of LSQ and each Existing Agent, on behalf of the
applicable Existing Creditors, represents and warrants that it has provided to
the other true, correct and complete copies of all of its Credit Documents.  

(b)At any time and from time to time, without notice to the other set of
Creditors, each Creditor may take such actions with respect to its Claims as
such Creditor, in its sole discretion, may deem appropriate, including, without
limitation, terminating advances under its Credit Documents, increasing the
principal amount, extending the time of payment, increasing applicable
interest  to the default rate, renewing, compromising or otherwise amending the
terms of any documents affecting its Claims and any Collateral therefor, and
enforcing or failing to enforce any rights against Borrower or any other person,
and no such action or inaction described in this sentence shall impair or
otherwise affect such Creditor’s rights hereunder; provided, however, that no
Creditor shall take any action that is inconsistent with the provisions of this
Agreement.  Each of LSQ and each Existing Agent, on behalf of the applicable
Existing Creditors, waives the benefits, if any, of any statutory or common law
rule that may permit a subordinating creditor to assert any defenses of a surety
or guarantor, or that may give the subordinating creditor the right to require a
senior creditor to marshal assets, and each of LSQ and each Existing Agent, on
behalf of the applicable Existing Creditors, agrees that it shall not assert any
such defenses or rights.  

(c)Each of LSQ and each Existing Agent, on behalf of the applicable Existing
Creditors, agrees that any other Creditor may release or refrain from enforcing
its security interest in the Collateral, or permit the use or consumption of
such Collateral by any Obligor free of the other Creditor’s security interest,
without incurring any liability to any other Creditor.

11.Waiver of Right to Require Marshaling.  Each of LSQ and each Existing Agent,
on behalf of the applicable Existing Creditors, expressly waives any right that
it otherwise might have to require any other Creditor to marshal assets or to
resort to Collateral in any particular order or manner, whether provided for by
common law or statute.  No Creditor shall be required to enforce any guaranty or
any security interest or lien given by any person or entity as a condition
precedent or concurrent to the taking of any Enforcement Action with respect to
the Collateral.

12.Representations and Warranties.  Each of LSQ and each Existing Agent, on
behalf of the applicable Existing Creditors, represents and warrants to the
other that:

(a)all action on the part of such Creditor, its officers, directors, partners,
members and shareholders, as applicable, necessary for the authorization of this
Agreement and the performance of all obligations of such Creditor hereunder has
been taken;

(b)this Agreement constitutes the legal, valid and binding obligation of such
Creditor, enforceable against such Creditor in accordance with its terms;

(c)the execution, delivery and performance of and compliance with this Agreement
by such Creditor will not (i) result in any material violation or default of any
term of any of such Creditor’s charter, formation or other organizational
documents (such as Articles or Certificate of Incorporation, bylaws, partnership
agreement, operating agreement, etc.) or (ii) violate any

9

sf-3740373

--------------------------------------------------------------------------------

 

material applicable law, rule or regulation.  

13.Disgorgement.  (a)  If, at any time after payment in full of the LSQ Claims
any payments of the LSQ Claims must be disgorged by LSQ for any reason
(including, without limitation, any Insolvency Proceeding), this Agreement and
the relative rights and priorities set forth herein shall be reinstated as to
all such disgorged payments as though such payments had not been made and
Existing Creditors shall immediately pay over to LSQ all money or funds received
or retained by Existing Creditors with respect to the Existing Creditors’ Claims
to the extent that such receipt or retention would have been prohibited
hereunder.

(b)If, at any time after payment in full of the Existing Creditors’ Claims any
payments of the Existing Creditors’ Claims must be disgorged by any Existing
Creditor for any reason (including, without limitation, any Insolvency
Proceeding), this Agreement and the relative rights and priorities set forth
herein shall be reinstated as to all such disgorged payments as though such
payments had not been made and LSQ shall immediately pay over to an Existing
Agent all money or funds received or retained by LSQ with respect to the LSQ
Claims to the extent that such receipt or retention would have been prohibited
hereunder.  

14.Successors and Assigns.  This Agreement shall bind any successors or
assignees of each Creditor.  This Agreement shall remain effective until all
Claims are indefeasibly paid or otherwise satisfied in full and the Credit
Documents of  LSQ and the Existing Creditors have terminated.  This Agreement is
solely for the benefit of the Creditors and not for the benefit of Borrower or
any other party.  Each Creditor shall not sell, assign, pledge, dispose of or
otherwise transfer all or any portion of its Claims or any of its Credit
Documents or any interest in any Common Collateral unless, prior to the
consummation of any such action, the transferee thereof shall execute and
deliver to the other set of Creditors an agreement of such transferee to be
bound hereby, or an agreement substantially identical to this Agreement
providing for the continued subjection of such Claims, the interests of the
transferee in the Collateral and the remedies of the transferee with respect
thereto as provided herein with respect to the transferring Creditor and for the
continued effectiveness of all of the other rights of the other Creditor arising
under this Agreement, in each case in form satisfactory to the other set of
Creditors.

15.Further Assurances.  Each of LSQ and each Existing Agent, on behalf of the
applicable Existing Creditors, agrees to execute such documents and/or take such
further action as the other Creditor may at any time or times reasonably request
in order to carry out the provisions and intent of this Agreement, including,
without limitation, ratifications and confirmations of this Agreement from time
to time hereafter, as and when requested by the other Creditor.

16.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

17.Governing Law; Waiver of Jury Trial.  (a)  This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York without regard to principles
of conflicts of laws that would result in the application of the laws of any
other jurisdiction.

(b)EACH CREDITOR WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY

10

sf-3740373

--------------------------------------------------------------------------------

 

CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN.

18.Entire Agreement.  This Agreement represents the entire agreement with
respect to the subject matter hereof, and supersedes all prior negotiations,
agreements and commitments.  Each Creditor is not relying on any representations
by the other Creditor, Borrower or any other Obligor in entering into this
Agreement, and each Creditor has kept and will continue to keep itself fully
apprised of the financial and other condition of each Obligor.  This Agreement
may be amended only by written instrument signed by the Creditors.

19.Relationship among Creditors. The relationship among the Creditors is, and at
all times shall remain solely that of creditors of Obligors.  Creditors shall
not under any circumstances be construed to be partners or joint venturers of
one another; nor shall the Creditors under any circumstances be deemed to be in
a relationship of confidence or trust or a fiduciary relationship with one
another, or to owe any fiduciary duty to one another.  Creditors do not
undertake or assume any responsibility or duty to one another to select, review,
inspect, supervise, pass judgment upon or otherwise inform each other of any
matter in connection with any Obligor’s property, any Collateral held by any
Creditor or the operations of any Obligor.  Each Creditor shall rely entirely on
its own judgment with respect to such matters, and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by any Creditor in connection with such matters is solely for the protection of
such Creditor.

20.No Modification.  Notwithstanding anything contained herein, no provision of
this Agreement shall be deemed to waive, amend, limit or otherwise modify any
term or condition of the an Existing Credit Agreement and the A/R Facility
Documents.

21.Severability.  Any provision of this Agreement which is illegal, invalid,
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent such illegality, invalidity, prohibition or
unenforceability without invalidating or impairing the remaining provisions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

22.Notices.  All notices, demands, instructions and other communications
required or permitted to be given to or made upon any party hereto shall be in
writing and shall be delivered or sent by first-class mail, postage prepaid, or
by overnight courier or messenger service or by facsimile, message confirmed,
and shall be deemed to be effective for purposes of this Agreement on the day
that delivery is made or refused.  Unless otherwise specified in a notice mailed
or delivered in accordance with the foregoing sentence, notices, demands,
instructions and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses and facsimile
numbers indicated on the signature pages hereto.

[Signature pages follow]

11

sf-3740373

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Intercreditor Agreement
as of the date first above written.

LSQ:

 

By /s/William Samuelson

 

William Samuelson

EVP & Director of Operations

 

Address for Notices:

 

LSQ Funding Group, L.C.

Address

Officer:William Samuelson

Email:

Tel:

 

 




S-1

sf-3740373

--------------------------------------------------------------------------------

 

EXISTING AGENTS:

 

IVY INVESTMENT MANAGEMENT COMPANY, as administrative agent and collateral agent
on behalf of the Waddell Lenders

 

By /s/ Zack Shafran

Name: Zack Shafran

Title: Senior Vice President, Portfolio Manager

 

Address for Notices:

 

Attn:Cory Williams

Tel.:

Fax:

Email:

 

 




S-2

sf-3740373

--------------------------------------------------------------------------------

 

/s/Gordon Snyder

Gordon Snyder, as Snyder Agent

 

Address for Notices:

 

Tel.:

Fax:

Email:




S-3

sf-3740373

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to:

 

BORROWER:

 

MARRONE BIO INNOVATIONS, INC.

 

By:/s/Pamela Marrone

Name:Pamela Marrone

Title:CEO+Founder

 

 

Address for Notices:

1540 Drew Avenue
Davis, CA 95618

 

 

 

 

 

S-4

sf-3740373